Citation Nr: 0016211	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  96-13 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for sarcoma, secondary 
to agent orange exposure.

3.  Entitlement to service connection for a vocal cord 
condition, secondary to agent orange exposure.

4.  Entitlement to service connection for a stomach 
condition, secondary to agent orange exposure.

5.  Entitlement to service connection for meningitis, 
secondary to agent orange exposure.

6.  Entitlement to service connection for dandruff, secondary 
to agent orange exposure.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from March 1968 to 
October 1969.  He had service in the Republic of Vietnam.  
His service records do not indicate that he was a combat 
veteran.

 This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The Board notes that in a statement dated in February 1994, 
the appellant raised the issue of entitlement to service 
connection for a back condition.  A rating decision 
addressing this matter is not of record.  Absent a decision 
by the RO, a notice of disagreement, a statement of the case, 
and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993), Black v. Brown, 
10 Vet. App. 279 (1997), Shockley v. West, 11 Vet. App. 208 
(1998).  Accordingly, this matter is referred to the RO for 
further action.



FINDINGS OF FACT

1.  The appellant does not have post-traumatic stress 
disorder and the claim for service connection is not well-
grounded.

2.  The appellant does not have sarcoma and the claim for 
service connection is not well-grounded.

3.  The appellant was first diagnosed with a vocal cord 
condition many years after separation from service.  
Competent evidence attributing the vocal cord condition to 
service has not been presented.

4.  The claim for service connection for a vocal cord 
condition, secondary to exposure to agent orange, is not 
plausible.

5.  The appellant was first diagnosed with a stomach 
condition many years after separation from service.  
Competent evidence attributing the stomach condition to 
service has not been presented.

6.  The claim for service connection for a stomach condition, 
secondary to exposure to agent orange, is not plausible.

7.  The appellant was first diagnosed with meningitis many 
years after separation from service.  Competent evidence 
attributing meningitis to service has not been presented.

8.  The claim for service connection for meningitis, 
secondary to exposure to agent orange, is not plausible.

9.  A disease causing dandruff was not shown in service or 
within one year of separation from service.  Competent 
evidence attributing a disease causing dandruff to service 
has not been presented.

10.  The claim for service connection for dandruff, secondary 
to exposure to agent orange, is not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for post-traumatic 
stress disorder is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for service connection for sarcoma, secondary 
to agent orange exposure, is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim for service connection for a vocal cord 
condition, secondary to agent orange exposure, is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for a stomach condition, 
secondary to agent orange exposure, is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim for service connection for meningitis, 
secondary to agent orange exposure, is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim for service connection for dandruff, secondary 
to agent orange exposure, is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that as a result of stressors that he 
experienced during service in Vietnam, he now has post-
traumatic stress disorder (PTSD).  He also claims that he has 
sarcoma, a vocal cord condition, dandruff, meningitis, and a 
stomach condition as a result of exposure to agent orange 
during his service in Vietnam.  

The appellant's service medical records are completely 
negative for any of the claimed conditions.  Post-service 
medical records dated within one year of his separation from 
service include a report of a VA examination, dated in 
November 1969, which indicates that the appellant neither 
reported complaints of nor was he diagnosed with any of the 
claimed conditions. 

The post-service medical evidence of record indicates that 
the appellant was not diagnosed with meningitis or a vocal 
cord condition until 1986.  Current medical records include a 
VA examination report, dated in July 1994, which indicates 
that the appellant does not have PTSD.  A VA skin examination 
report, dated in July 1994, indicates no evidence of skin 
sarcoma.  A report of an upper GI series, dated in July 1994, 
indicates that he had a sliding hiatal hernia with 
gastroesophageal reflux and deformed duodenal bulb with an 
active ulcer crater.  

Service connection is granted for disability when the facts, 
shown by evidence, establish that the particular disability 
was incurred coincident with service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  A chronic disease, to 
include peptic ulcer disease, which becomes manifest to a 
degree of 10 percent or more within one year from the date of 
separation from service is considered to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  When, after 
consideration of all evidence and material of record in a 
case, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  In order for a claim to be well-grounded, there must 
be: (1) medical evidence of a disability; (2) lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus, or link, 
between the inservice disease or injury and the disability.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Alternatively, the second and third Caluza elements may be 
satisfied by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997) (Construing 
38 C.F.R. § 3.303(b) (1999)).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period, and (2) present disability from it.  Id.

The Board finds that none of the appellant's claims for 
service connection is well-grounded.  As mentioned above, the 
medical evidence of record indicates no evidence of PTSD or 
sarcoma.  Thus, without medical evidence of a disability, the 
first prong of a well-grounded claim is not met, and the 
claims for service connection for PTSD and sarcoma must be 
denied.  Any well grounded claim requires proof of current 
disability.  In the absence of such proof, the provisions of 
38 U.S.C.A. § 1154 (West 1991); and 38 C.F.R. § 3.304(f), do 
not assist the veteran.  Arms v. West, 12 Vet. App. 188 
(1999).  We also note that the veteran is a layman and is not 
competent to establish that he has PTSD or a sarcoma.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  The veteran's own opinion 
that he has PTSD and sarcoma does not serve to establish a 
well grounded claim.  Lastly, the VA was under no duty to 
assist the veteran.  However, a VA examination was conducted.  
That evidence established that he did not have sarcoma or 
PTSD.  If addressed on the merits, the claim would be denied 
because there is no competent evidence that supports the 
claim.

With regards to the meningitis, stomach condition, and vocal 
cord condition, the Board notes that these conditions were 
not shown until many years after separation from service.  In 
addition, no examiner attributed these conditions to service, 
including agent orange exposure.  Further, these conditions 
are not diseases entitled to presumptive service connection 
based on exposure to agent orange.  38 C.F.R. § 3.309(e) 
(1999). 

As for the dandruff, the service medical records do not show 
that the appellant had any disease causing dandruff.  Current 
medical records do not show that any condition causing 
dandruff is related to service, including agent orange 
exposure.  Further, dandruff is not a condition entitled to 
presumptive service connection based on exposure to agent 
orange.  38 C.F.R. § 3.309(e).  Therefore, the Board 
concludes that the claims for service connection for PTSD, 
sarcoma, a vocal cord condition, a stomach condition, 
meningitis, and dandruff, secondary to agent orange exposure, 
are not well-grounded.  Because the Board will not reach the 
merits of the appellant's claims, the Board will not address 
the application of the benefit-of-the-doubt rule.  See 
Martinez v. Brown, 6 Vet. App. 462, 464 (1994) ("in the 
context of a well-grounded claim the benefit[-]of[-]the[-
]doubt doctrine applies to the adjudication of the merits of 
a claim"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Because the veteran has not claimed that the stomach, 
meningitis, dandruff or vocal cord disorders have any 
relationship to combat, the provisions of 38 U.S.C.A. § 1154 
are not applicable.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for sarcoma, secondary to 
agent orange exposure, is denied.

Entitlement to service connection for a vocal cord condition, 
secondary to agent orange exposure, is denied.

Entitlement to service connection for a stomach condition, 
secondary to agent orange exposure, is denied.

Entitlement to service connection for meningitis, secondary 
to agent orange exposure, is denied.

Entitlement to service connection for dandruff, secondary to 
agent orange exposure, is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

